DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitation “the network model is used to estimate slopes of the point cloud data” is unclear in view of the remaining claim language and the specification. For example, the drawings do not depict a step of obtaining a slope, the specification fails to provide any guidance as to what points of data in the point cloud data are used to estimate “slopes”, and it is unclear how “slopes” are related to “point cloud data”. For example, it is unclear how multiple slopes are estimated for the entire “point cloud data” – i.e., is a single slope used for two individual points in the cloud data or is more than one slope assigned to the point cloud data as a whole?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of what is and is not required in the limitation “the network model is used to estimate slopes of the point cloud data” is unclear in view of the remaining claim language and the specification. For example, the drawings do not depict a step of obtaining a slope, the specification fails to provide any guidance as to what points of data in the point cloud data are used to estimate “slopes”, and it is unclear how “slopes” are related to “point cloud data”. For example, it is unclear how multiple slopes are estimated for the entire “point cloud data” – i.e., is a single slope used for two individual points in the cloud data or is more than one slope assigned to the point cloud data as a whole?

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021, 7/01/2021, and 4/05/2022 were filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez (US10108867B1)(hereinafter “Vallespi-Gonzalez ”) in view of Xiao (US20210370968A1)(hereinafter “Xiao”), further in view of (Nezamabadi)(US20180165821A1)(hereinafter “Nezamabadi”), and further in view of Hamke (US20110295569A1)(hereinafter “Hamke”).
With respect to claim 1 and similarly 7 and 13,
Vallespi-Gonzalez discloses:
A system for operating an autonomous platform1 (Vallespi-Gonzalez column 8, lines 13-16 “The autonomous vehicle can be configured to operate in one or more modes, for example, a fully autonomous operational mode and/or a semi-autonomous operational mode. A” ) in an environment using information extracted from point cloud data in the environment, (Vallespi-Gonzalez column 8, lines 24-31 “the perception system can receive image data, LIDAR point data, and/or object detection information. The image data, LIDAR point data, and/or object detection information can be collectively analyzed to determine the location (e.g., in three-dimensional space relative to the autonomous vehicle) of points that correspond to objects within the surrounding environment of the autonomous vehicle (e.g., at one or more times).”) 
the system comprising:  
a sensor generating point cloud data; and (Vallespi-Gonzalez column 8, lines 32-35 “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on some or all of the image data, image classification information and sensor data.”; Vallespi-Gonzalez Fig. 3, “Sensor(s)”; Vallespi-Gonzalez column 2, lines 5-7 “receive image data from the camera and LIDAR point data from the LIDAR sensor”; Vallespi-Gonzalez column 6, lines 4-9 “a detection system can include one or more sensors including a camera positioned relative to a vehicle and configured to obtain images within an area proximate to the vehicle and a LIDAR sensor positioned relative to a vehicle and configured to obtain LIDAR point data within an area proximate to the vehicle”)
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform operations of: (Vallespi-Gonzalez column 2, lines 21-24 “the autonomous vehicle includes… one or more processors, and one or more non-transitory computer-readable media”)
training a neural network model, comprising: (Vallespi-Gonzalez column 7, lines 15-17 “the classification model can include a machine-learned model such as but not limited to a model trained as a neural network”)
using a parallelizable k-nearest neighbor sorting algorithm, (Vallespi-Gonzalez column 27, lines 50-55 “the classification model(s) 540 can be or can otherwise include various model(s) trained by… k-nearest neighbors models”)
providing a patch of points sampled from the point cloud data as input to the neural network model, (Vallespi-Gonzalez Fig. 9, 928 “Analyze successive image patches”, 930 “Pool image patches associated by like features into image regions”, 932 “Access a classification model that classifies image regions as input to the classification model”; Vallespi-Gonzalez column 5, lines 61-67 and column 6, lines 1-3 “For example, a cluster of LIDAR data points of a predetermined size can be identified near a location within a point cloud corresponding to the estimated location of the pedestrian within three-dimensional space. The portion of LIDAR point data corresponding to the pedestrian can then be provided additionally or alternatively with at least a portion of an image corresponding to the pedestrian to an object classification application and/or other image processing application and/or object detection application”)
utilizing the trained neural network model on the autonomous platform; (Vallespi-Gonzalez column 26, lines 33-42 “According to an aspect of the present disclosure, the vehicle computing system 206 can store or include one or more classification models 510. As examples, the classification model(s) 510 can be or can otherwise include various models trained by supervised learning and/or machine learning such as, for example, classification model 118 of FIG. 1 or classification model 160 of FIG. 2. Classification model 510 can include one or more neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models”)
Vallespi-Gonzalez fails to explicitly disclose: 
wherein the patch has a central point
However, Xiao, from the same field of endeavor, discloses:
wherein the patch has a central point; (Xiao ¶150 “a number of features can be extracted from each point of the point clouds”; Xiao ¶163 “cluster can be categorized as a type based on a distance threshold between each of the clusters, and a length threshold of a line formed by the points in the each cluster... if a boundary size of a cluster is less than the first predetermined threshold… then a center point is determined for the cluster. The center points for other surrounding clusters can then be grouped using a Euclidean clustering algorithm to generate a center line”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the patch having a central point, as taught by Xiao, in the system of Vallespi-Gonzalez, in order to partition a map into block partitions, thus reducing computation load and complexity (Xiao ¶¶163-164 “The center points… can then be grouped… to generate a center line… Based on the center line… a zebra crossing block is identified… Other road blocks… can then be partitioned based on the zebra crossing block”; Xiao ¶47 “a large map area is partitioned into smaller partitions… The computation of each partition can then be separately computed… in order to leverage the computation load of each node to decrease the overall computational complexity”).
Vallespi-Gonzalez in view of Xiao fails to explicitly disclose:
transforming the points from Euclidean coordinates in a Euclidean space to spherical coordinates; and
estimating a polar angle of a surface normal of the point cloud data in the spherical coordinates;
However, Nezamabadi, from the same field of endeavor, discloses:
transforming the points from Euclidean coordinates in a Euclidean space to spherical coordinates; and (Nezamabadi ¶36 “A point (x, y, z) in the traditional Cartesian coordinate system can be converted to spherical coordinates as follows: 
    PNG
    media_image1.png
    187
    193
    media_image1.png
    Greyscale
”)
estimating a polar angle of a surface normal of the point cloud data in the spherical coordinates; (Nezamabadi ¶35 “ɸ is the polar angle from the positive z-axis.”; Nezamabadi ¶34 “Some embodiments of the one or more measurement devices 100 use a spherical-coordinate system to combine the coordinates of the points on the surface of the object or to combine the surface normals. For example, because the respective surface normals or the respective coordinates in each image may be scaled differently, when combining the surface normals or coordinates, the one or more measurement devices 100 may bring the respective surface normals or coordinates from the different images into a uniform scale.”); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement converting points from Euclidean coordinates in a Euclidean space to spherical coordinates, as well as estimating a polar angle of a surface normal of the point cloud data in the spherical coordinates, as taught by Nezamabadi, in the system of Vallespi-Gonzalez in view of Xiao; in order to accurately determine an object’s or surface’s shape - which aids in traversal (Nezamabadi ¶45 “The surface of the three-dimensional object 330 can be completely described by specifying the radial distance of the surface points from the origin at each azimuthal angle 8 and polar angle ɸ. Consequently, the radial distance R of the surface points of the object 330 can be modeled as a function of the azimuthal angle 8 and the polar angle ɸ. The task of determining the object's shape reduces to finding the surface function R(Ø, ɸ). The surface point P of the object 330 that maps to an image pixel 1 has the coordinates (R(Ø, ɸ), Ø, ɸ) although the surface function R(Ø, ɸ)may need to be determined”).
Vallespi-Gonzalez in view of Xiao, and further in view of Nezamabadi fails to explicitly disclose:
and using the estimate of the polar angle of the surface normal to guide operation of the autonomous platform within the environment
However, Hamke, from the same field of endeavor, discloses:
and using the estimate of the polar angle of the surface normal to guide operation of the autonomous platform within the environment. (Hamke ¶31 “In order to control the flight of MAV 10, e.g., via an autonomous flight plan issued by ground station 32 and executed by guidance 44, or operator issued manual flight commands controlled and managed by flight planning 42, flight control 36 may execute an algorithm that models the actual state of the MAV at a given time, e.g. position, velocity, attitudes, accelerations, and the like, and issues commands to, e.g., engine 14 and control vanes of ducted fan 12, that will cause the MAY to maintain or correct the flight trajectory defined by commands issued by vehicle manager 34. In some examples, flight control 36 models the current state of MAV 10 in flight”; Hamke ¶32 “8 and <jl are the polar angles defining the direction along which the MAV”; Hamke ¶40 “The rotational speed, w, of the fan of ducted fan 12 and the deflections, dn of n control vanes of ducted fan 12 may, as noted above, be known values based on the current operating state of MAY 10 and the polar angles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement using the estimate of the polar angle of the surface normal to guide operation of the autonomous platform within the environment, as taught by Hamke, in the system of Vallespi-Gonzalez in view of Xiao, and further in view of Nezamabadi, in order to maintain or correct the trajectory or pathing of an autonomous platform (Nezamabadi ¶31 “and issues commands to, e.g., engine 14 and control vanes of ducted fan 12, that will cause the MAY to maintain or correct the flight trajectory defined by commands issued by vehicle manager 34”).

With respect to claim 2 and similarly 8 and 14,
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke discloses:
wherein the one or more processors further perform an operation of estimating an azimuthal angle of the surface normal in the spherical coordinates. (Nezamabadi ¶35 “where Ø is the azimuthal angle in the x-y plane from the x-axis,”; Nezamabadi ¶41 “The spherical image sensor 315 can be divided into small pixels, each of which is identified by its azimuth angle… as measured from the center of projection 316”)

With respect to claim 6 and similarly 12 and 18,
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke discloses:
wherein the autonomous platform is an autonomous ground vehicle, and wherein operating the autonomous ground vehicle within the environment comprises controlling a vehicle component of the autonomous ground vehicle. (Vallespi-Gonzalez column 8, lines 4-13 “The one or more computing devices can include a perception system, a prediction system, and a motion planning system that cooperate to perceive the surrounding environment of a vehicle and determine a motion plan for controlling the motion of the vehicle accordingly. In some examples a vehicle control system configured to analyze image data and/or outputs from a disclosed detection system can be provided as an integrated component in an autonomous vehicle.”)

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, further in view of Hamke, further in view of Bronstein (US20180096229A1)(hereinafter “Bronstein”), and further in view of Aoki (JP2013142980A1)(hereinafter “Aoki”)(for claim mapping see attached PDF titled “translation_of_JP2013142980A1”).
With respect to claim 3 and similarly 9 and 15,
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke discloses:
wherein the patch has a central point; (Xiao ¶150 “a number of features can be extracted from each point of the point clouds”; Xiao ¶163 “cluster can be categorized as a type based on a distance threshold between each of the clusters, and a length threshold of a line formed by the points in the each cluster... if a boundary size of a cluster is less than the first predetermined threshold… then a center point is determined for the cluster. The center points for other surrounding clusters can then be grouped using a Euclidean clustering algorithm to generate a center line”) 
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke fails to explicitly disclose:
extracting an angular and distance relationship between points in the patch and the central point 
However, Bronstein, from the same field of endeavor, discloses:
extracting an angular and distance relationship between points in the patch and the central point; (Bronstein ¶302 “FIG. 16 schematically represents the radial (31) and angular (32) components of the local system of intrinsic polar coordinates centered at a point 29 of the geometric domain representing a woman 30. In particular, the radial component 31 measures the intrinsic distance of the points in the neighborhood of the central point 29. With reference to FIG. 16, the region 33 of the radial component 31 contains the closest neighbors, the region 34 contains the neighbors at a medium distance and the region 35 the farthermost points inside said neighborhood. The angular component 32 instead measures the angle between the origin of the angular coordinate 36 and a geodesic emanating from the central point 29 and reaching each neighbor point. Therefore, the angular component of 36, 37, 38, 39 corresponds to 0, 90, 180, 270 degrees respectively. The regions 40, 41, 42, 43 correspond to angular components in the range 0-90, 90-180, 180-270 and 270-360 degrees, respectively.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to extract and angular and distance relationship between points in the patch and a central point, as taught by Bronstein, in the system of Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke, in order to use this information to more accurately represent complex angular shapes (Bronstein ¶20 “coping with shape non-rigid and elastic deformations or transferring the CNN model learned on one graph to another graph, thus overcoming all the limitations currently affecting the prior art methods.”)
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke fails to explicitly disclose:
and providing the angular and distance relationship as input to the neural network mode
However, Aoki, from the same field of endeavor, discloses:
and providing the angular and distance relationship as input to the neural network model.  (Aoki ¶51 “Next, in step S3234, distance information (center point DtB information) from the center point of the drawing locus to the drawing locus in the selected angle range is calculated at a constant angular interval. Subsequently, in step S3236, the set of the calculated distance information (center point DtB information) is input to the SVM model of the corresponding angle range stored in the SVM learning data storage unit 26, and thereby the drawing trajectory. The shape of the part included in the selected angle range is identified”. This angular and distance relationship is provided to an SVM model)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to extract and angular and distance relationship between points in the patch and a central point, as taught by Bronstein, in the system of Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, further in view of Hamke, and further in view of Bronstein, in order to more accurately recognize complex shapes and how these shapes move through space (Aoki ¶9 “when recognizing a graphic of a gesture from a locus of a drawing point, a shape of a drawing locus is identified from a distance from a center point or a center point of a drawing locus to a drawing locus, and a gesture graphic is recognized based on the identified shape. For this reason, a case where "Hidden Markov Machine" is used as a gesture recognition algorithm, or a case where "SVM using DtB””). 

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, further in view of Hamke, and further in view of Englard (US20190179027A1)(hereinafter “Englard”).
With respect to claim 4 and similarly 10 and 16,
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke discloses:
A neural network model (Vallespi-Gonzalez column 7, lines 15-17 “the classification model can include a machine-learned model such as but not limited to a model trained as a neural network”)
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke fails to explicitly disclose:
wherein the neural network model is used to estimate slopes of the point cloud data. 
However, Englard, from the same field of endeavor, discloses:
wherein the neural network model (Englard Fig. 18, 942-946 “Generate first set of training data that includes (1) first sensor data indicative of real or simulate vehicle environments… Generate second set of training data that includes (1) second sensor data indicative of real or simulated vehicle environments… Train perception component, at least in part by training a machine learning based model of the perception component using the first and second sets of training data”)
 is used to estimate slopes of the point cloud data. (Englard Fig. 14, 742A “Sensor 1”, 742B “Sensor 2”, 740 “Perception component”; Englard Fig. 20, 982 “Receive point cloud frame generated by sensor configured to sense environment through which a vehicle is moving”; Englard ¶39 “sensor (e.g., lidar, camera, etc.)… The slope of the road portion currently being traversed by the vehicle may be determined with similar sensors”; Englard ¶138 “the attention model 634 may process lidar, radar and/or camera data generated by the sensors 602 to determine the slope of one or more portions of the road ahead.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement estimating the slope of point cloud data, as taught by Englard, in the system of Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke, in order to use this slope data to adjust a sensor to improve visibility (Englard Fig. 23 1026-1030 “DETERMINE A CONFIGURATION OF THE IDENTIFIED ROAD PORTIONS, INCLUDING ONE OR MORE SLOPES… DETERMINE, BY ANALYZING AT LEAST THE DETERMINED CONFIGURATION, AN ELEVATION OF A FIELD OF REGARD OF FIRST SENSOR THAT SATISFIES ONE OR MORE VISIBILITY CRITERIA… CAUSE THE FIRST SENSOR TO BE ADJUSTED IN ACCORDANCE WITH THE DETERMINED ELEVATION”).

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, further in view of Hamke, and further in view of Venturelli (US10372142B2)(hereinafter “Venturelli”).
With respect to claim 5 and similarly 11 and 17,
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke discloses:
A neural network model (Vallespi-Gonzalez column 7, lines 15-17 “the classification model can include a machine-learned model such as but not limited to a model trained as a neural network”)
Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke fails to explicitly disclose:
wherein the neural network model is used to estimate whether the point cloud data corresponds to ground data or non-ground data
However, Venturelli, from the same field of endeavor, discloses:
wherein the neural network model is used to estimate whether the point cloud data corresponds to ground data or non-ground data. (Venturelli column 8, lines 40-67 and column 9, line 1 “The UGAV planner 200 can perform planning operations and generate navigational and/or scheduling plans (subject to any plan constraints) to control several UAVs 210 (e.g., UGAVs) to which the UGAV planner 200 is wirelessly connected, for example based on telemetry data received from the UAVs. Navigational and/or scheduling plans can be determined for a given interval of time… Methods to determine the navigational and/or scheduling plans include… Machine Learning Methods, including Unsupervised and Supervised learning, reinforcement learning, Deep Learning Methods”; Venturelli  column 6, lines 49-56 “A navigational plan can include one or more of the following… definition of the mean of navigation through the available propulsion methods (air or ground)”; Venturelli  claim 6 “said control data, transmitted to at least one unmanned aerial vehicle (UAV) of said plurality of unmanned aerial vehicles (UAVs), comprises flight navigation data and ground navigation data”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement estimating whether the point cloud data corresponds to ground data or non-ground data, as taught by Englard, in the system of Vallespi-Gonzalez in view of Xiao, further in view of Nezamabadi, and further in view of Hamke, in order to avoid determine navigation paths through space (i.e. ground/aerial) to avoid collisions – thus improving safety (Venturelli column 2, lines 9-13 “In some embodiments, the plans for each of the plurality of UAVs can be coordinated so as to at least one of: avoid collisions between UAVs of the plurality of UAVs; avoid collisions between UAVs and other objects or regions specified on a geographical navigation model;”).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                 
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification states that an autonomous platform could be an autonomous ground vehicle (Spec. ¶21 “In another aspect, the autonomous platform is an autonomous ground vehicle”).